FILED
                             NOT FOR PUBLICATION                            JUL 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WIRA GUNAWAN,                                    No. 08-71345

               Petitioner,                       Agency No. A095-630-165

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Wira Gunawan, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378

F.3d 959, 962 (9th Cir. 2004), and we deny the petition for review.

      The record does not compel the conclusion that Gunawan established

changed circumstances to excuse his untimely asylum application. See 8 C.F.R. §

1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007).

Accordingly, his asylum claim fails.

      Substantial evidence supports the IJ’s adverse credibility finding because

Gunawan’s testimony was inconsistent with his asylum application as to when he

learned he was allegedly on a governmental “black list,” see Li, 378 F.3d at 964

(“[s]o long as one of the identified grounds is supported by substantial evidence

and goes to the heart of [the] claim of persecution, we are bound to accept the IJ’s

adverse credibility finding”) (internal quotation omitted), and the agency

reasonably rejected his explanation for the inconsistency, see Rivera v. Mukasey,

508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of credible testimony,

Gunawan’s withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Gunawan’s CAT claim is based on the same testimony found to be

not credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

             PETITION FOR REVIEW DENIED.


                                          2                                    08-71345